                                                                          Case 2:20-cv-00654-RFB-NJK Document 9 Filed 06/08/20 Page 1 of 2



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   WING YAN WONG, ESQ.
                                                                          Nevada Bar No. 13622
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           wwong@grsm.com

                                                                      7   Attorneys for I.Q. Data International, Inc.

                                                                      8
                                                                                                          UNITED STATES DISTRICT COURT
                                                                      9
                                                                                                              DISTRICT OF NEVADA
                                                                     10
                                                                          ERIK THOMAS MARTELLA, an individual,                   )   Case No.: 2:20-cv-00654-RFB-NJK
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                                          )
                                                                                                 Plaintiff,                      )
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                          )   ORDER TO EXTEND TIME FOR
                                        Las Vegas, NV 89101




                                                                                 v.                                              )   I.Q. DATA INTERNATIONAL,
                                                                     13                                                          )   INC. TO RESPOND TO
                                                                          I.Q. DATA INTERNATIONAL, INC., a foreign               )   COMPLAINT [ECF NO. 1]
                                                                     14   corporation; EQUIFAX INFORMATION                       )
                                                                          SERVICES, LLC, a foreign limited-liability             )   (FIRST REQUEST)
                                                                     15   company; and TRANS UNION, LLC, a foreign               )
                                                                          limited-liability company,                             )
                                                                     16                                                          )
                                                                                                Defendants.                      )
                                                                     17                                                          )
                                                                     18          Pursuant to Local Rules 6-1 and 7-1, Plaintiff Erik Thomas Martella (“Plaintiff”) and
                                                                     19   Defendant I.Q. Data International, Inc. (“I.Q. Data”), by and through their respective attorneys of
                                                                     20   record, stipulate as follows:
                                                                     21                                           STIPULATION
                                                                     22          1.      Plaintiff filed the Complaint on April 8, 2020. See ECF No. 1.
                                                                     23          2.      I.Q. Data waived service of the Summons and Complaint, and its response to the
                                                                     24   Complaint is due on June 8, 2020. See ECF No. 4.
                                                                     25          3.      I.Q. Data and Plaintiff are actively exploring resolution and believe a brief
                                                                     26   extension of approximately two weeks will help facilitate the on-going settlement discussion.
                                                                     27          4.      This request for an extension is made in good faith and not for purposes of delay.
                                                                     28

                                                                                                                          -1-
                                                                               Case 2:20-cv-00654-RFB-NJK Document 9 Filed 06/08/20 Page 2 of 2



                                                                           1          5.      Therefore, the parties agree that I.Q. Data’s response to the Complaint is now due

                                                                           2   on or before June 22, 2020.
                                                                           3

                                                                           4
                                                                               DATED: June 5, 2020.                             DATED: June 5, 2020.
                                                                           5
                                                                               GORDON REES SCULLY MANSUKHANI,                   COGBURN LAW
                                                                           6   LLP

                                                                           7
                                                                               /s/ Wing Yan Wong                                /s/ Erik W. Fox
                                                                           8   Robert S. Larsen, Esq.                           Jamie S. Cogburn, Esq.
                                                                               Nevada Bar No. 7785                              Nevada Bar No. 8409
                                                                           9   Wing Yan Wong, Esq.                              Erik W. Fox, Esq.
                                                                               Nevada Bar No. 13622                             Nevada Bar No. 8804
                                                                          10   300 So. 4th Street, Suite 1550                   2580 St. Rose Parkway, Suite 300
                                                                               Las Vegas, Nevada 89101                          Henderson, Nevada 89074
     Gordon Rees Scully Mansukhani, LLP




                                                                          11
                                                                               Attorneys for I.Q. Data International, Inc.      Attorney for Erik Thomas Martella
                                          300 S. 4th Street, Suite 1550




                                                                          12
                                             Las Vegas, NV 89101




                                                                          13

                                                                          14

                                                                          15

                                                                          16                                                 ORDER
                                                                          17                                                 IT IS SO ORDERED.

                                                                          18

                                                                          19
                                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                                          20
                                                                                                                             DATED:    June 8, 2020
                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

1210239/51993479v.1                                                       28

                                                                                                                              -2-
